Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1974, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that she voluntarily left her employment without good cause. The claimant’s conclusion that the reduction in the number of publishing houses with which she was to negotiate for reprint contracts was a limitation of her authority and reflected upon her credibility at most raised a factual question. The issue of what constitutes good cause under subdivision 1 of section 593 of the Labor Law is factual, and the board’s decision, supported as it is here by substantial evidence, should not be disturbed (Matter of Famulare [Catherwood] 34 AD2d 705). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.